Citation Nr: 9901365	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-34 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to an increased evaluation for hypertrophic 
changes of apophyseal joints in the lumbar spine, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently evaluated as 
noncompensably disabling.

5.  Entitlement to an increased evaluation for anal fissures 
with hemorrhoids, currently evaluated as noncompensably 
disabling.

6.  Entitlement to an increased evaluation for left pes cavus 
hallux, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for right pes 
cavus hallux, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served over twenty years on active duty, 
including from April 1967 to January 1971 and from November 
1989 to September 1993.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1994 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on 
November 21, 1994.  A transcript of that hearing has been 
associated with the record on appeal.

It is noted that the appellant was awarded an increased 
evaluation for his service-connected lumbar spine disability, 
from 10 to 20 percent disabling by a March 1995 rating 
decision.  Because he continues to disagree with the current 
rating assigned, the claim of an increased rating above 20 
percent for this disability remains at issue on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).

The issues of increased ratings for left pes cavus hallux, 
right pes cavus hallux, and hemorrhoids will be discussed in 
the REMAND portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his service-connected lumbar 
spine disability and bilateral sensorineural hearing loss are 
more severe than currently evaluated.  The appellant contends 
that he is entitled to service connection for PTSD and a 
stomach disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not 
presented well-grounded claims for entitlement to service 
connection for PTSD and a stomach disorder.

It is also the decision of the Board that the preponderance 
of the evidence favors the granting of a 40 percent 
disability evaluation for the service-connected lumbar spine 
disability.

It is also the decision of the Board that the preponderance 
of the evidence is against the claim for an increased 
disability rating for bilateral sensorineural hearing loss.



FINDINGS OF FACT

1.  The medical evidence of record does not currently 
establish the presence or diagnosis of a disability involving 
PTSD or a stomach disorder.

2.  All relevant evidence necessary for an equitable 
disposition of the appellants increased rating claims for a 
lumbar spine disability and for bilateral sensorineural 
hearing loss have been obtained by the agency of original 
jurisdiction.

3.  The appellants service-connected lumbar spine disability 
is currently manifested by: 40 degrees flexion, 10 degrees of 
backward extension, exquisite pain on motion, and diagnoses 
of diffused hypertrophic changes of apophyseal joints in the 
lumbar spine with posterior bulging disc L3-L4 and L4-L5 with 
lumbar dextroscoliosis and moderate degenerative joint 
disease and moderate spinal canal stenosis by CT scan and MRI 
with a lumbar myositis with a clinical bilateral L4-S1 lumbar 
radiculopathy.

4.  The appellants service-connected bilateral sensorineural 
hearing loss is currently manifested by an average pure tone 
threshold in the right ear of 31 decibels and 30 decibels in 
the left ear, with speech recognition ability of 92 percent 
in the right ear and 96 percent in the left ear.


CONCLUSIONS OF LAW

1.  The claims for service connection for PTSD and a stomach 
disorder are not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a 40 percent disability evaluation for 
the service-connected lumbar spine disability have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (1998).

3.  The criteria for an increased (compensable) disability 
rating for service-connected bilateral hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that in October 1981 the 
appellant was treated for viral gastroenteritis.

At an April 1987 examination, the examiner noted that the 
appellant had hammertoe deformities on both feet.

In October 1987 the appellant was treated for alcohol abuse 
and diagnosed also with anti-social personality traits.

In November 1987 the appellant was diagnosed with a hammertoe 
of the right fifth toe and verruca on the lateral heels 
bilaterally.

In May 1992 the appellant was treated for a plantar wart on 
his right forefoot.

In May 1993 he was treated for several plantar calluses.

Following service, at a March 1994 VA mental disorders 
examination, the appellant complained of nightmares.  He 
stated that he had too much stress at work.  He added that he 
talked to himself occasionally.

The examiner noted that the appellant seemed somewhat tense 
with a floating anxiety.  The appellant expressed freely, 
relevantly, coherently, and well organized.  The appellant 
had no mannerisms, looseness of associations, thought 
disorders, or perceptive disorders.  His judgement was not 
impaired.  His memory was preserved.  The examiner noted no 
depressive signs.  The examiner diagnosed generalized anxiety 
disorder.

At a March 1994 VA general medical examination, the appellant 
complained of low back pain, pain in the anterior aspects of 
his feet, loss of strength in his right leg, occasional 
episodes of vomiting, food intolerance, and occasional loss 
of balance.

His abdomen was soft, depressible, and nontender.  No masses 
or visceromegaly were palpable.  The appellant had a 
recurrent anal fissure with external hemorrhoids due to 
constipation.  The examiner diagnosed anal fissures with 
hemorrhoids.

The appellant had low back pain with mild muscular spasm.  

At a March 1994 VA spine evaluation, the appellant complained 
of low back pain without radiation, associated with a burning 
sensation of the right leg below the knee.  He complained 
also of pain in the lateral aspect of the right ankle, after 
wearing shoes for four to five hours.

The appellants back was tender to palpation on the 
lumbosacral paravertebral muscles.  He was able to flex 
forward 75 degrees, extend backward 40 degrees, flex left 
laterally 28 degrees, flex right laterally 42 degrees, and 
rotate bilaterally 28 degrees.  The examiner noted objective 
evidence of pain on motion on all movements of the 
lumbosacral spine.  Neurological involvement was manifested 
by positive straight leg raising bilaterally and bilateral 
Babinski sign.

A CT examination revealed diffuse hypertrophic changes of the 
apophyseal joints in the lumbar spine, mild posterior bulging 
of L3-L4 intervertebral disc, posterior bulging with lateral 
recess stenosis at the L4-L5 intervertebral disc, and minimal 
lumber dextroscoliosis.

The diagnoses were clinical lumbosacral radiculopathy, 
lumbosacral paravertebral myositis, diffuse hypertrophic 
changes of the apophyseal joints in the lumbar spine, mild 
posterior bulging of L3-L4 intervertebral disc, posterior 
bulging with lateral recess stenosis at the L4-L5 
intervertebral disc, and minimal lumber dextroscoliosis.

The examiner noted also that a March 1994 X-ray examination 
of the appellants feet had revealed very mild bilateral 
hallux valgus deformity.

The examiner observed that the appellant had bilateral pes 
cavus, bilateral bunions, and bilateral hallux valgus 
deformity.

The examiner diagnosed bilateral pes cavus, bilateral hallux 
valgus deformity (bilateral bunions), and right ankle 
contracture.

At a March 1994 VA audio examination, pure tone thresholds, 
in decibels, on the authorized audiological evaluation were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
45
50
LEFT
10
10
15
50
45

His average pure tone decibel loss was 31 in the right ear 
and 30 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 96 
percent in the left ear.

At the November 1994 hearing, the appellant testified that he 
often had sharp back pain after keeping his back in one 
position for two to three hours.  He stated that the pain 
radiated occasionally to his right foot.  He added that 
because of the pain he walked tilted to the left or right and 
forward.

He stated that his hearing loss required him to occasionally 
ask those who were speaking to him, to repeat a statement.

The appellant stated that his hemorrhoids bothered him 
every once in a while and that they protruded a little 
bit, about a half an inch from his body.  He explained that 
when he made a bowel movement, his hemorrhoids bothered him 
a little bit because he had to do a lot of straining.  He 
added that the pain subsided after approximately forty-five 
minutes.  He stated that his hemorrhoids bled occasionally.  
He stated also that they became irritated when he ate spicy 
food.

The appellant stated that he had to have calluses removed 
from his feet every forty-five days.  He added that he 
suffered sharp pain in his feet if he stepped on a pebble or 
something sharp.

He said that he felt that he had post-traumatic stress 
disorder as a result of getting psyched out before going 
on missions in the Republic of Vietnam.  He explained that 
after service he talked to himself, became upset, or became 
depressed.  He added that he had flashbacks.

He stated that during service he had received a normal 
psychological evaluation as part of alcohol dependence 
rehabilitation.  He added that in 1992 he had received 
psychiatric treatment due to stress from his female 
supervisor.  He explained that he received psychiatric 
treatment three to four times because he was afraid that his 
supervisor was going to destroy his career.  He stated that 
the treatment ended when he was transferred to another job.

He stated that, post service, he had not received any 
psychiatric treatment.

He testified that, during service, he received occasional 
treatment for stomach problems, which were diagnosed as 
excessive gas.  He said that since separation from service he 
had lost thirty to forty pounds of weight.

In February 1995 the appellant was treated as a VA outpatient 
for complaints of chronic low back pain.  He reported a 
history of ankle pain and knee effusion.  The examiner noted 
paralumbar spine spasm, negative straight leg raising and 
Lasegue sign, and present ankle jerks.  The diagnosis was 
lumbar degenerative joint disease.

In June 1995, the appellant was examined by a dietitian who 
noted that the appellant was eleven percent below usual body 
weight and recommended a high fiber diet to help decrease 
constipation problems and a high calorie diet to promote 
weight gain.

A June 1995 MRI of the appellants spine revealed decreased 
signal intensity of the L4-5 disc space.  At that level, 
there was a diffuse bulging disc coupled to the presence of 
mild to moderate facet joint hypertrophic changes in addition 
to moderate hypertrophy of the ligamentum flavum, which were 
causing moderate central spinal canal stenosis at the disc 
level, in addition to stenosis of both upper lateral 
recesses.  The remaining disc spaces appeared essentially 
unremarkable, except for mild bilateral facet joint 
hypertrophic changes at the L5-S1 level.  The conus and cauda 
equina appeared unremarkable.

The diagnoses were L4-5 degenerative disc disease, with 
associated diffuse disc bulging and hypertrophic changes of 
the posterior elements causing moderate central spinal canal 
and bilateral upper recess stenosis, and L5-S1 moderate 
bilateral facet joint hypertrophic changes.

In July 1995 the appellant was treated for complaints of back 
pain and bilateral lighting and hot flashes through the legs.  
He was able to reproduce the pain by stepping backwards.  The 
examiner noted that the June 1995 MRI showed degenerative 
disc disease on L4-L5 with disc bulging.

At May 1997 VA examination, the appellant complained of 
localized low back pain associated with a numbness and 
burning type pain on the legs posterior aspect up to the 
calf.  He referred occasional weakness of the legs.  He added 
that pain worsened upon walking a lot.

The examiner noted that an October 1996 MRI of the lumbar 
spine had shown decreased height and intensity of L4-L5 
intervertebral disc, which was compatible with degenerative 
dehydration, a diffused circumferential bulge of L4-L5 disc, 
more prominent toward the left side, with impingement upon 
the thecal sac at that level.  It had also shown moderate 
degenerative changes involving L4-L5 apophyseal joints 
bilaterally, which caused moderate spinal canal stenosis.  
Mild degrees of stenosis were also appreciated in the upper 
aspect of L5 lateral biceps bilaterally secondary to 
degenerative changes involving the apophyseal joints.  
Anterior spondylitic changes were seen in the visualized 
lower thoracic vertebra and in L1-L2 lumbar vertebral.

The examiner noted no postural abnormalities of the back.  He 
noted a fixed deformity of the back with a mild lumbosacral 
scoliosis.  There was evidence of moderate spasm on 
lumbosacral paravertebral muscles.  The appellant was able to 
flex his spine forward to 40 degrees, extend it backward to 
10 degrees, flex left laterally to 20 degrees, flex right 
laterally to 25 degrees, and rotate to the left and right 35 
degrees.  The examiner noted exquisite pain objectively on 
all movements of the lumbar spine except rotations.

The appellant had a bilateral Babinski sign.  Knee and ankle 
jerks were diminished +1 bilaterally, which pointed out 
damage to both L4-S1 roots.  He had a positive straight leg 
raising and Lasegue sign in both legs.  He had a normal gait 
cycle.  There was no muscle atrophy of lower extremities.  
His muscle strength was normal.

The examiner diagnosed diffused hypertrophic changes of 
apophyseal joints in the lumbar spine with posterior bulging 
disc L3-L4 and L4-L5 with lumbar dextroscoliosis and moderate 
degenerative joint disease and moderate spinal canal stenosis 
by CT scan and MRI with a lumbar myositis with a clinical 
bilateral L4-S1 lumbar radiculopathy.


Analysis

1.  Service connection for PTSD and a stomach disorder.

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), affd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1998).  In addition, in the 
case of a disease only, service connection may be established 
by (1) evidence of the existence of a chronic disease in 
service or of a disease, eligible for presumptive service 
connection pursuant to statute or regulation, during the 
applicable presumption period and (2) present disability from 
it.  Savage, 10 Vet. App. at 495.  A chronic disability in 
service can be shown by either evidence contemporaneous 
with service or the presumption period or evidence that is 
post service or post presumption period.  Id.  Service 
connection may also be granted for any disease if all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1998).

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

In general, under pertinent law and VA regulations, service 
connection may be granted for a disability which was incurred 
during service or, in the case of chronic diseases such as an 
organic disease of the nervous system, appeared to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.307 (1998).  In addition, service connection 
may be granted for a disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of 38 C.F.R. § 
3.1(y) will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  38 
C.F.R § 3.304(f) (1998).

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.

The appellant has not presented medical evidence of current 
disability related to PTSD or a stomach disorder.  Mere 
contentions by a claimant, without supporting evidence of a 
current disability, do not constitute a well-grounded claim.  
Rabideau, 2 Vet. App. at 144; King v. Brown, 5 Vet. App. 19 
(1993).

At the appellants March 1994 VA mental disorders 
examination, a generalized anxiety disorder was diagnosed, 
but not PTSD.

At the March 1994 VA general medical examination, the 
appellant complained of food intolerance and occasional 
episodes of vomiting but no diagnosis of a stomach disorder 
was made.  When the appellant was treated as a VA outpatient 
in June 1995, the examiner noted that the appellant was 
eleven percent below usual body weight but made no diagnosis 
of a stomach disorder.

At his November 1994 hearing, the appellant testified that, 
since separation from service, he had lost 30 to 40 pounds.  
However, as a lay person, he is not competent to diagnose a 
stomach disorder.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit, 5 Vet. App. 91; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Considering the foregoing facts, it is obvious that the 
appellant has not submitted competent evidence sufficient to 
render his claims of service connection well grounded for 
PTSD or a stomach disorder.  Caluza, 7 Vet. App. 498.  
Competent evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Heuer v. Brown, 7 Vet. App. 379 (1995).  However, 
where the determinative issue involves medical etiology, such 
as to establish a nexus between inservice symptoms and 
current disability, or medical diagnosis, such as for a 
current disability, only medical evidence is considered 
competent.  Cohen, 10 Vet. App. at 137; Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The appellants contentions 
and statements on appeal have been considered carefully; 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability.  Espiritu, 2 Vet. App. 492.  On the basis of the 
above findings, no basis in the record can be identified that 
would make the appellants claims plausible or possible.  
38 U.S.C.A. § 5107(a) (West 1991); see Grottveit, 5 Vet. App. 
at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 
81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the March 1998 supplemental 
statement of the case.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VAs obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).


2.  Increased evaluation claims.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VAs Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veterans ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  The duration of the initial, 
and any subsequent, period of total incapacity, especially 
periods reflecting delayed union, inflammation, swelling, 
drainage, or operative intervention, should be given close 
attention.  This consideration, or the absence of clear cut 
evidence of injury, may result in classifying the disability 
as not of traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. § 4.41 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).


a.  Lumbar spine disability.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the appellant has presented a well-
grounded claim for an increased evaluation for a lumbar spine 
disability.  The facts relevant to this appeal have been 
properly developed and VAs obligation to assist the 
appellant in the development of his claims has been 
satisfied.  Id.

The appellants service-connected lumbar spine disability has 
been rated as 20 percent disabling, under the provisions of 
Diagnostic Code 5292 of the Schedule, which provides for such 
an evaluation for moderate limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

The next higher (40 percent) disability evaluation would be 
warranted for favorable lumbar spine ankylosis (Diagnostic 
Code 5289); severe limitation of lumbar spine motion 
(Diagnostic Code 5292); severe intervertebral disc syndrome, 
as exemplified by recurring attacks with intermittent relief 
(Diagnostic Code 5293); or lumbosacral strain that is severe 
in nature (Diagnostic Code 5295).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (1998).

The Board finds that the preponderance of the evidence favors 
the granting of a 40 percent disability evaluation for the 
service-connected low back disorder under the provisions of 
Diagnostic Codes 5292 as there is competent medical evidence 
of severe limitation of the motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

At the May 1997 VA examination, the appellant was able to 
flex his spine forward to 40 degrees and to extend it 
backward to 10 degrees.  The examiner noted objectively 
exquisite pain on all movements of the lumbar spine except 
rotations.

The provisions set forth at 38 C.F.R. §§ 4.40 and 4.45 (1998) 
do not provide a basis for a rating greater than 40 percent.  
These regulations stipulate, in essence, that functional 
impairment and reduction of normal movement are factors that 
must be considered in evaluating the severity of a musculo-
skeletal disability.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although the appellant has complained that the pain 
from his lumbar spine disability causes discomfort after he 
has kept his back in one position for a extended period of 
time and the examiner at the May 1997 VA examination noted 
exquisite pain on motion, the evidence of record indicates 
that the appellants back impairment is no more than severe, 
as measured by the range of motion and the intensity of pain 
episodes as described by the appellant.  Thus, the severity 
of the appellants lumbar spine disability is contemplated by 
the 40 percent rating.


b.  Bilateral sensorineural hearing loss.

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (1998); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  The laws 
provisions are clear and precise.  If the numbers on 
audiometric tests reflect findings equivalent under the law 
to a 10 percent rating, a 10 percent rating is assigned; if 
the numbers show the equivalent of a 30 percent, a 30 percent 
rating is assigned, etc.  Audiometric testing results are 
dispositive evidence for a claim for an increased disability 
rating for hearing loss.  This is not to say that the 
assignment of a rating cannot be in error.  An error may 
occur, for example, in transposing the numeric designations 
from the audiometric examination reports into the legal 
designation of a rating as provided in the Schedule.  38 
C.F.R. § 4.85 (1998).

Evaluations of bilateral defective hearing range are based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech reception tests together with 
the average hearing-threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second, reported as result of VA regional 
office or authorized audiology clinic examinations.  In order 
to evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.

The results of the audiometric testing on VA examination in 
March 1994 do not demonstrate that the appellants overall 
hearing loss is severe enough to warrant a compensable 
disability rating under the Schedule.

On the authorized audiological evaluation performed in March 
1994, pure tone thresholds with respect to the left ear were 
10, 15, 50, and 45, respectively, at 1000, 2000, 3000 and 
4000 cycles per second, respectively, with an average 
frequency of 30.  Per this same report, the speech 
recognition score was 96 percent.  These findings correspond 
to a Level I hearing acuity in the left ear.  38 C.F.R. 
§ 4.85 (Table VI) (1998).

On the authorized audiological evaluation performed in March 
1994, pure tone thresholds with respect to the right ear were 
10, 20, 45, and 50, respectively, at 1000, 2000, 3000 and 
4000 cycles per second, respectively, with an average 
frequency of 31.  Per this same report, the speech 
recognition score was 92 percent.  These findings correspond 
to a Level I hearing acuity in the right ear.  38 C.F.R. 
§ 4.85 (Table VI) (1998).

In applying the schedular criteria to these test results, 
with the left ear at level I and the other ear at level I, a 
compensable disability rating is not warranted.  38 C.F.R. 
§§ 4.85 (Table VII), Part 4, Diagnostic Code 6100 (1998).  
Thus, the appellants request for an increased rating is 
denied.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 6100 (1998).


ORDER

The appellant having failed to submit well-grounded claims, 
the claims of entitlement to service connection for PTSD and 
a stomach disorder are denied.

A 40 percent disability evaluation for a lumbar spine 
disability is granted, subject to the controlling laws and 
regulations governing monetary disbursements.

Entitlement to a compensable rating for service- connected 
bilateral sensorineural hearing loss is denied.


REMAND

The Board has a duty to assist the appellant in the 
development of facts pertinent to his claims.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).  This duty to 
assist involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The examiner at the March 1994 VA general medical examination 
diagnosed anal fissures with hemorrhoids.  No description was 
provided to support this diagnosis.

The appellant was diagnosed at the March 1994 VA spine 
examination with bilateral pes cavus and bilateral hallux 
valgus deformity.  The description of the appellants feet 
was scant.

The United States Court of Veterans Appeals (Court) has held 
that the fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, while the Board regrets the delay, in order to 
obtain additional medical information, these claims are 
REMANDED for the following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatments of any and all 
medical care providers who treated the 
appellant for his service-connected foot 
disorders and hemorrhoids, that are not 
already associated with the claims file.  
After securing the necessary releases, 
the RO should obtain these records.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
appellant and his representative should 
be provided with information concerning 
the negative results and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1998)

2.  The RO should schedule the appellant 
for complete and thorough VA orthopedic 
and gastrointestinal examinations.  The 
claims folder and a copy of this remand 
must be made available to the examiners 
prior to the examinations.

With respect to the orthopedic 
examination of the appellants feet, all 
indicated tests should be accomplished 
and all clinical findings and subjective 
complaints should be reported in detail.

The gastrointestinal examiner should 
perform all special tests or studies 
deemed necessary in order to thoroughly 
evaluate the appellants service-
connected hemorrhoids.  The examiner 
should provide a clear description of the 
symptomatology associated with the 
service- connected hemorrhoids such as 
the number and size of any current 
hemorrhoids, whether any current 
hemorrhoids are thrombotic, whether there 
is excessive redundant tissue or 
fissures, and the frequency and severity 
of any associated bleeding.

The complete rationale should be given 
for all opinions and conclusions 
expressed.

3.  Following completion of the above, 
review the claims folder and ensure that 
all of the foregoing development actions 
have been completed.  If any development 
is incomplete, appropriate corrective 
action should be taken.  Specific 
attention is directed to the examination 
reports.  If a requested examination 
report does not include fully detailed 
descriptions of all test reports, special 
studies or opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998).

4.  After completion of the above 
evidentiary development, the RO should 
readjudicate the appellants claims for 
increased ratings for bilateral foot 
disabilities and hemorrhoids, with 
consideration of any additional 
information obtained as a result of this 
remand.

If any benefit sought on appeal remains denied, in whole or 
in part, provide the appellant and his representative a 
supplemental statement of the case, and allow an appropriate 
period for response.  The appellant is free to furnish 
additional evidence and argument while the case is in remand 
status.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
